DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s response filed on April 19, 2021 in response to PTO office action mailed on February 18, 2021.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given during a telephone interview with Ryan A. Heck, (Reg. No. 51,795), on August 23, 2021.

The application has been amended as follows:
In the claims

1.  (Previously Presented)  One or more non-transitory computer-readable storage media storing computer-executable instructions for causing a computing system to perform operations comprising:

	formatting a data query based on the data set definition, wherein the data query returns an initial data subset of the data set definition and the initial data subset is based on the chart type;
	obtaining the initial data subset based on the data query;
	rendering an initial chart based on the initial data subset to provide a rendered initial chart;
	providing the rendered initial chart;
	after the providing the rendered initial chart, receiving a request from a user through a user interface for additional charts based on the chart request;
	determining a total number of data points for the chart request based on the data set definition;
	determining a total number of charts based at least in part on the chart type and the total number of data points for the request;
	formatting a plurality of additional data queries based on the data set definition, wherein the plurality of additional data queries comprises a number of data queries less than or equal to the total number of charts, based at least in part on the chart type;
	obtaining a plurality of additional data subsets for a plurality of additional charts based on the plurality of additional data queries;
	rendering a plurality of additional charts based on the plurality of additional data subsets, wherein a given additional chart of the plurality of additional charts renders a given additional data subset of the plurality of additional data subsets; and
	providing the rendered plurality of additional charts at least in part by concurrently displaying multiple additional charts of the plurality of additional charts.

	2. (Cancelled) 

	3. (Previously Presented) The one or more non-transitory computer-readable storage media of claim 1, the operations further comprising:
classifying the plurality of additional charts based on a chart hierarchy;
wherein the additional charts are rendered by classification in order of their respective classifications in the chart hierarchy.	

	4. (Cancelled) 

	5. (Previously Presented) The one or more non-transitory computer-readable storage media of claim 1, the operations further comprising:
	classifying a given chart of the plurality of additional charts as a main chart; 
	replacing the initial chart with the main chart; 
receiving user input to exit exploration mode; and
removing the charts except for the main chart from a display.

	6. (Cancelled) 

	7. (Currently Amended) A method, implemented in a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, the method comprising:
	receiving a chart request comprising a chart type and a data set definition;
	formatting a data query based on the data set definition, wherein the data query returns an initial data subset of the data set definition and the initial data subset is based on the chart type;
	obtaining the initial data subset based on the data query;
	rendering an initial chart based on the initial data subset to provide a rendered initial chart;
	providing the rendered initial chart;
	after the providing the rendered initial chart, receiving a request from a user through a user interface for additional charts based on the chart request;
	determining a total number of data points for the chart request based on the data set definition;
	determining a total number of charts based at least in part on the chart type and the total number of data points for the request;
	formatting a plurality of additional data queries based on the data set definition, wherein the plurality of additional data queries comprises a number of data queries less than or equal to the total number of charts, based at least in part on the chart type;
	obtaining a plurality of additional data subsets for a plurality of additional charts based on the plurality of additional data queries;
	rendering a plurality of additional charts based on the plurality of additional data subsets, wherein a given additional chart of the plurality of additional charts renders a given additional data subset of the plurality of additional data subsets; and
	providing the rendered plurality of additional charts at least in part by concurrently displaying multiple additional charts of the plurality of additional charts.
	





	
	8. (Cancelled)

	9. (Currently Amended) The method of claim 7, further comprising:
	classifying at least a portion of the plurality of 

	10. (Currently Amended) The method of claim 9, wherein 

	11-13. (Cancelled) 

	14. (Previously Presented) A system comprising:
one or more memories; 
one or more processing units coupled to the one or more memories; and
one or more computer readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform comprising:
receiving from a user a chart request to display a dataset;

displaying an exploration mode indicator in association with the partial chart;
after the displaying the partial chart, receiving a first user input activating the exploration mode indicator;
displaying a first chart set in response to activation of the exploration mode indicator, wherein the first chart set comprises a main chart comprising a main chart indicator and one or more primary charts comprising respective primary chart indicators;
displaying a helper chart indicator in association with the first chart set; 
receiving a second user input activating the helper chart indicator; and
displaying a second chart set comprising a plurality of helper charts in response to the second user input the second chart set is displayed in association, and concurrently, with the first chart set and wherein given helper charts of the plurality of helper charts comprise data of the dataset not included in the first chart set.

	15. (Previously Presented) The system of claim 14, the operations further comprising:
	receiving a global action input for performing a global chart action; and
	applying the global chart action to the main chart and the one or more primary charts, but not applying the global chart action to the plurality of helper charts in response to the global action input.

	16. (Previously Presented) The system of claim 15, the operations further comprising:
	receiving a helper chart action for applying the global chart action to at least one of the one or more helper charts; and
	applying the global action to at least one of the one or more helper charts.


	receiving an exit action;
	replacing the partial chart with the main chart in response to the exit action; and
	closing the main chart, the one or more primary charts, and the one or more helper charts.

	18. (Previously Presented) The system of claim 14, the operations further comprising:
	displaying a chart classification widget for changing chart classification at least between a primary chart type and a main chart type, wherein the chart classification widget is displayed in association with one of the main chart, the one or more primary charts, or the one or more helper charts.

	19. (Previously Presented) The system of claim 18, the user operations further comprising:
	receiving a third input for activating the classification widget; and
	changing the classification of a chart in response to activation of the chart classification widget.

	20. (Cancelled)

	21.  (Previously Presented)  The one or more non-transitory computer-readable storage media of claim 1, wherein the initial chart and charts of the plurality of additional charts are of the same chart style.


	receiving a global action input for performing a global chart action; and
	applying the global chart action to charts of the plurality of additional charts having a first chart type of the at least two different chart types but not to charts of the plurality of additional charts having a second chart type of the at least two different chart types.  

	23  (Previously Presented)  The one or more non-transitory computer-readable storage media of claim 22, wherein the global action input comprises one or more of a refresh operation, a data filtering operation, a segmenting operation, or a change of chart style.  

	24.  (Previously Presented)  The system of claim 15, wherein the global action input comprises one or more of a refresh operation, a data filtering operation, a segmenting operation, or a change of chart style.

	25.  (Previously Presented)  The system of claim 17, the operations further comprising:
	prior to receiving the exit action, receiving user input changing a primary chart to a main chart.

	26.  (Currently Amended)  The method of claim 7, wherein the plurality of method further comprising:
	receiving a global action input for performing a global chart action; and
	applying the global chart action to charts of the plurality of 

	27.  (Currently Amended)  The method


Allowable Subject Matter

Claims 1, 3, 5, 7, 9, 10, 14-19 and 21-27 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fails to reach or suggest the claimed limitations as recited in the independent claims 1, 7 and 14.
In particular, the closest cited prior art, the combination of Riche et al.  (US 2012/0229466 A1) with Zaris et al. (US 2018/0004851 A1) fails to teach the claimed limitations recited in the independent claims 1, 7 and 14.  Thus, claims 1, 3, 5, 7, 9, 10, 14-19 and 21-27 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164